DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Chen et al., US 2010/0205561 A1.
Regarding claim 1, Chen teaches a method of generating a document from a video display, the method comprising: 
Recording a series of selection regions wherein each selection region identifies a portion of the video display. The phrase “a series of selection regions” has been interpreted to mean a  In Chen, a user may indicate a selected region of content on a video display (i.e., screen). Chen ¶ 34, fig. 2.
Extracting elements of video content from the video display, wherein each element of video content corresponds to a selection region. In Chen, a copy of the corresponding content on the video display may be extracted. Chen ¶¶ 31, 35.
Generating a document containing the extracted elements of video content. In Chen, a document containing the extracted element may be generated. Chen ¶¶ 35, 39, figs. 6, 7.
Regarding claim 2, which depends on claim 1, Chen teaches wherein the document is generated in an image format. Chen ¶ 39, fig. 6.
Regarding claim 4, which depends on claim 1, Chen teaches wherein the document is generated in a selected format. Chen ¶¶ 35, 39, figs. 6, 7.
Regarding claim 5, which depends on claim 1, Chen teaches wherein the document is generated in a multi-page document format. In Chen, the generated document may be, e.g., a Microsoft Word format document. Chen ¶¶ 35, 39, fig. 7. A Word format document is a multi-page document format. See id. fig. 7.
Regarding claim 6, which depends on claim 1, Chen teaches wherein the document is generated with multiple pages, wherein each page includes one element of extracted video content. In Chen, recording, extracting, and generating steps may be performed repetitively. See Chen ¶ 40. The generated document may be, e.g., a Microsoft Word format document. Id. ¶¶ 35, 39, fig. 7. A Word format document is a multi-page document format and each page may contain one or more images. See id. fig. 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen et al., US 2010/0205561 A1, in view of Official Notice.
Regarding claim 3, which depends on claim 1, the combination of Chen with Official Notice teaches wherein the document is generated in a portable document format (PDF). In Chen, a document may be generated. Chen ¶¶ 35, 39, figs. 6, 7. Chen does not explicitly disclose that the document may be a PDF format. However, Official Notice is taken that, prior to the effective filing date of the claimed invention, the PDF format was a conventional file format known to contain images.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Chen’s process of generating a document containing an extracted element of video content with the Official Notice of a PDF format document containing images. Such a modification would facilitate the distribution of a document in a format that is rendered independent of the software and hardware of the rendering system.
Regarding claim 7, which depends on claim 1, the combination of Chen with Official Notice teaches wherein the document is generated with multiple pages, wherein at least one page includes extracted video content scaled to fit at least one dimension of the page. In Chen, the generated document may be, e.g., a Microsoft Word format document. Chen ¶¶ 35, 39, fig. 7. A Word format document is a multi-page document format. See id. fig. 7. Chen does not explicitly disclose that the extracted element inserted into a page of the Word format document may be scaled to fit a dimension of a page. However, Official Notice is taken that, prior to the effective filing date of the claimed invention, it was known to scale to fit images within a page of Word format document.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Chen’s process of generating a Word format document containing an extracted element of video content with the Official Notice of scaling to fit images within a page of a Word format document. Such a modification would prevent the extracted element of video content from being too large for the containing page.
Regarding claim 8, which depends on claim 1, the combination of Chen with Official Notice teaches wherein the document has one or more pages, and wherein at least one page includes at least two elements of extracted video content. In Chen, the generated document may be, e.g., a Microsoft Word format document. Chen ¶¶ 35, 39, fig. 7. A Word format document a paginated document format. See id. fig. 7. Chen does not explicitly disclose that a page of the Word format document may contain at least two extracted elements. However, Official Notice is taken that, prior to the effective filing date of the claimed invention, it was known to place multiples images in a page of a Word format document.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Chen’s process of generating a Word format document containing an extracted element of video content with the Official Notice of placing multiple images within a page of a Word format document. Such a modification would allow a user to create, e.g., a multistep tutorial document using extracted elements of video content. 

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144